Citation Nr: 0730031	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-42 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. What evaluation is warranted for right lower extremity 
radiculopathy from September 23, 2002?

2. What evaluation is warranted for left lower extremity 
radiculopathy from September 23, 2002?

3. What evaluation is warranted for a low back strain with 
disc herniation from December 23, 1999?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO). This case was remanded by the Board 
in October 2006 for additional development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


FINDING OF FACT

On November 15, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant requesting that his appeal regarding the issues of 
what evaluation was warranted for left lower extremity 
radiculopathy; and for a low back strain with disc herniation 
be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by 
the appellant have been met regarding the issue of what 
evaluation was warranted for left lower extremity 
radiculopathy. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met regarding the issue of what 
evaluation was warranted for a low back strain with disc 
herniation. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant. 38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeals as to the issues of what evaluation was 
warranted for left lower extremity radiculopathy, and for a 
low back strain with disc herniation.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issues of what evaluation was warranted 
for left lower extremity radiculopathy; and for a low back 
strain with disc herniation is dismissed.


REMAND

In June and August 2007, the veteran submitted additional 
medical records which include discussions which arguably 
relates to the issue of what evaluation is warranted for 
right lower extremity radiculopathy from September 23, 2002.  
Moreover, in a July 2007 letter the veteran informed the RO 
that he has had three VA examinations in June and July 2007.  
He wrote that:

I believe the results of these 
examinations will have a direct influence 
on the decision of my right lower 
extremity radiculopathy.  Please request 
these records from the East Orange VA 
Medical Center. 

None of this evidence, however, has been reviewed by the RO, 
and the appellant has not waived RO initial consideration of 
this evidence. Therefore, the Board is bound to return the 
record to the RO for initial consideration of the additional 
evidence. See Disabled American Veterans et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, this case is REMANDED for the following action:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006), the RO 
must notify the veteran what specific 
information and evidence is needed to 
establish a disability rating and an 
effective date for the claim on appeal.  
The veteran must be notified what 
specific portion of any needed evidence 
VA will secure, and what specific portion 
of any needed evidence he himself must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The RO must also notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.

2. The RO should obtain all treatment 
records pertaining to care for the right 
lower extremity radiculopathy disorder 
dating since October 2006 from any known 
provider, including the East Orange VA 
Medical Center, including any reports 
from VA examinations afforded the veteran 
in June and July 2007, not already in the 
claims file.  If any pertinent records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file.  If the unavailable 
records are government records, an 
unavailability memorandum must be added 
to the file.  The veteran is to be 
notified in writing.

3. Thereafter, the RO should readjudicate 
the increased rating claim for right 
lower extremity radiculopathy following 
initial consideration of the evidence 
submitted in June and August 2007, and 
the reports from the VA examinations in 
June and July 2007.  If any follow-up 
development is deemed necessary, it 
should be completed.  If the benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
appellant and his representative the 
opportunity to respond. The case should 
then be returned to the Board for further 
review.

The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case. The veteran has the right to 
submit additional evidence and argument on the matters 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


